August 18, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re:Visualant, Incorporated Request to Withdraw Acceleration Letter Filed August 18, 2011related to Visualant, Incorporated Registration Statement on Form S-1 Filed August 17, 2011 File No. 333-175178 Ladies and Gentlemen: Visualant, Incorporated hereby withdraws the Acceleration Letter filed on August 18, 2012 related to the Registration Statement on Form S-1 that was filed on August 17, 2011 (File No. 333-175178). If you have any questions regarding this application for withdrawal, please contact Jay Biagi, counsel to the Registrant, at (206) 587-5700. Very truly yours, Visualant, Incorporated By:/s/Mark Scott Mark Scott Chief Financial Officer
